Exhibit 10.14
 
 
SUSTAINABLE STRATEGY, PLANNING AND SOLAR ADVISORY
SERVICES
 
AGREEMENT BETWEEN
 
Centre for Environmental Planning and Technology
 
and
 
ENVISION SOLAR
 
 
 
AGREEMENT made this  1st day of OCT         in the year of Two Thousand and Nine
between Envision Solar International, Inc. of La Jolla, California, USA
(Envision), and Centre for Environmental Planning and Technology, of Ahmedabad,
India (CEPT).
 
For the Project: Gandhinagar Solar City Master Plan and Pilot Demonstration
Project (The Plan)
 
ENVISION and CEPT agree as set forth below.
 
1)   SCOPE OF BASIC SERVICES
a)  
CEPT will engage, with affiliated government, academic and other partners, in
the planning for the Gandhinagar Solar City, one of the first projects being
developed under the Indian national government's initiatives. Envision will
provide senior professional advisory and project management support to CEPT in
coordination and partnership with institutions, agencies and other parties
participating with CEPT on the project.

b)  
Envision will provide Basic Services as described below. As "Senior Sustainable
Planning Advisor", Envision will advise CEPT and other participants in the
project in the management and deployment of The Plan, in the following
activities (Lead/Support):

i)  
Overall Master Planning for the Solar City project (Envision Solar India (ESI)
lead / Centre for Environmental Planning and Technology(CEPT) support)

ii)  
General assessment of solar & other renewable technology opportunities including
solar-photovoltaic and solar-thermal, as well as other sources of renewable
energy like wind and biomass. (ESI lead/CEPT support)

iii)  
Collection of existing data, drawings and maps, certified land surveys,
including information on grades and lines of streets, alleys, pavements and
adjoining property; rights-of-way, restrictions, easements, encroachments,
zoning, deed restrictions, boundaries and contours of the site; locations,
dimensions and complete data pertaining to existing buildings, other
improvements and trees; and full information concerning available service and
utility lines both public and private, above and below grade. (CEPT lead)

iv)  
Collation of items in #3 above and incorporation of key information into "base"
drawings and other documents. (CEPT lead/ESI support)

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
v)  
Assessment and conceptual design of solar technology for a high profile, high
visibility pilot demonstration project (ESI lead)

vi)  
Coordination of, or participation in the commissioning of presentation models,
colour renderings, digital animations, videos, documentary films and other
materials needed (ESI lead/CEPT support)

vii)  
Preliminary cost estimations for project implementation (CEPT lead/ES' support)

viii)  
Coordination and leadership for key meetings including:

ix)  
Kick-off (ESI lead/CEPT support)

x) 
Stakeholder Workshop (ESI lead/CEPT support)

xi)  
Final Report Presentation (ESI lead/CEPT support)

xii)  
Other key activities necessary for the implementation of the planning process

 
2)    PROJECT PHASES and DELIVERABLES
Envision's services will commence with the execution of this agreement and
continue through the following Phases:
a) Phase 1 (month 1):
Activities:
i) Kick-off, Plan Conceptualization (ESI/CEPT)
ii) Assembly of Initial Participants (ESI/CEPT)
iii) Stakeholder Workshop (ESI/CEPT)
Deliverables:
i. Plan Conceptualization Report, digital and hard-copy (ESI/CEPT)
ii. Drawings, Digital Models (ESI/CEPT)
b) Phase 2 (Month 2):
Activities:
i) Sustainable Concept Master Plan Development (ESI/CEPT)
ii) Concept Design for High Profile Demonstration Project
iii) Presentation Material Development
iv) Tender – Bill of quantity / Specification / Condition of Contract (for
Executing agency)
Deliverables:
i) Concept Master Plan Final Report, digital and hard copy (ESI/CEPT)
ii) Outline proposal for high profile showcase project (ESI)
iii) Tender Document with BoQ, Condition of Contract and Specification
(CEPT/ESI)
iv) Web-ready digital models and narrated animation (ESI/CEPT) v) Live Project
Website (or section on envisionsolar.com / CEPT /links) (ESI)
 
3)    FEES AND BASIC EXPENSES
To carry out services as listed in scope of work, CEPT will pay consultation
fees to ESI amounting to Total INR 14,10,660.00 (Rupees fourteen lacs ten
thousand, six hundred and sixty rupees. (Or its equivalent in US Dollars) in
addition CEPT will spend maximum up to INR 1,65,000 (one lac sixty five thousand
rupees) for ESI's expenses in India
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
4)   ADDITIONAL SERVICES
a)  
This contract is intended to cover the basic services outlined above in heading
one. In the event that Additional Services not included in Basic Services are
required, they will be charged separately according to the schedule in heading
seven. Additional services shall include the following:

b)  
Documentation of existing conditions: Includes measuring, field notes, to scale
drawings and photographs of existing context.

c)  
Detailed Cost Estimating

d)  
Design Changes after phase approval.

e)  
Physical presentation models

f)  
IGBC LEED® consulting or certification applications.

g)  
Energy Modelling or other energy specialization

h) 
Any other service not otherwise included in this Agreement under Basic Services
or not customarily furnished in accordance with generally accepted design and
planning practices. i) Fees paid for securing approval of authorities having
jurisdiction over the Project

i) 
Fees paid for securing approval of authorities having jurisdiction over the
Project

 
5)    CEPT'S RESPONSIBILITIES
a) CEPT shall provide full information available regarding its requirements for
the Project.
b) CEPT Shall designate, when necessary, a representative authorized ot act on
its behalf  with respect to the Project
c) Other responsibilities as indicated in section 2 — Project Phases and
Deliverables: above.
 
6)    CONSTRUCTION ESTIMATES
a) 
It is expressly understood that statements of probable construction cost and
detailed cost estimates prepared by Envision represent best judgment only. It is
recognized that neither CEPT nor Envision have any control over cost of
material, labor or equipment, over the Contractor's methods of determining bid
prices or over competitive bidding or market conditions.

 
7)    PAYMENTS TO ENVISION
 
According to the agreement between GEDA & CEPT, GEDA will pay CEPT in the
following instalments:
 
One third of the total amount at the commencement of the project; payable on
signing the agreement between GEDA & CEPT.
 
One third of the total amount on completion & submission of the interim report
following the first round of meetings;
 
The final third of the total amount on completion & submission of the completed
proposals for the project.
 
CEPT will pay ESI its proportion of the fees & expenses on receipt of the
corresponding payments from GEDA, in the same installments.


 
 
 
3

--------------------------------------------------------------------------------

 
 
 
i.  
One third of the amount due to ESI at the commencement of the project; payable
once the initial payment has been received by CEPT from GEDA;

ii.  
One third of the amount payable to ESI on completion & submission of the interim
report; payable once the interim payment has been received by CEPT from GEDA;

  iii.  
One third of the amount payable to ESI on completion & submission of the
completed proposals for the project; payable once the final payment has been
received by CEPT from GEDA

 
Invoices will be submitted by ESI at the end of Phase 1 and Phase 2 and are due
upon receipt
 
8)   TERMINATION OF AGREEMENT
a)  
This agreement may be terminated by either party upon seven days' written notice
should the other party fail substantially to perform in accordance with its
terms through no fault of the party initiating the termination.

b)  
In the event Envision terminates or is terminated, Envision shall be paid its
compensation for services performed to termination date, including Reimbursable
Expenses then due and all termination expenses.

 
9)    INSTRUMENTS OF SERVICE
Original Drawings, Models and Specifications as instruments of service are and
shall remain the joint property of CEPT and ESI. Both retain property regarding
this project – Both can use this ONLY for promotional purpose (Website and
Presentation for future projects) whether the Project for which they are made is
executed of not. They are not to be used by either CEPT or ESI on other projects
or extensions to this Project except by agreement in writing and with
appropriate compensation to Envision.
 
10)  HOLD HARMLESS
CEPT shall indemnify and hold harmless ESI, ESI consultants, sub-consultants and
agents, and any of its and their employees from and against any and all
liability, claims, judgments, or demands including but not limited to attorney's
fees arising directly or indirectly out of this agreement, save and except
claims or litigation arising through the sole negligence of ESI or any of its
employees or its consultants, sub-consultants and agents and any of their
employees.
 
11)  RESOLUTION OF DISPUTES
All disputes or differences which may arise between the ESI and the CEPT on any
matter connected with this agreement or in regard to the interpretation of the
context there of including any claim shall be referred to at the request of
either party for arbitration. For such purpose an arbitrator who shall be
nominated by ESI and CEPT. The arbitration shall be conducted as per the
provision of the Arbitration and Conciliation Act 1996 and/or any statutory
modification thereof. Upon every or any such reference the cost of such
arbitration references and award shall be as per the rules of the Indian Council
of Arbitration as amended time to time. The decision and award of the arbitrator
shall be final and binding on the ESI and CEPT.
 
12)   EXTENT OF AGREEMENT
This Agreement represents the entire and integrated agreement between CEPT and
Envision and supersedes all prior negotiations, representations or agreements,
either written or oral. This agreement may be amended only by written instrument
signed by both CEPT and Envision.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
13)  GOVERNING LAW
 
Unless otherwise specified, this Agreement shall be governed by the laws of the
India.
 
This Agreement executed the day and year first written above.
 
 
ENVISION:
 
Centre for Environmental Planning and Technology:
          /s/ Robert Noble   /s/Dr R.N.Vakil  
Robert Noble, AIA, LEED AP
California License #C21574
 
Dr R.N.Vakil
 


 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------